Per Curiam.
The cause of action for negligence was supported by evidence that the hinge of the gate upon the car was smeared with grease; that the condition was an unusual ■one, hence not to be guarded against by passengers, and that ■the presence of this grease was the cause of the injury to the plaintiff's dress. In view of the fact that the gate was immediately controlled by the defendant’s servant, stationed by it, the inference of notice of the condition was readily permissible ; and the omission of reasonable care in thus maintaining the car, for the purpose for which passengers were invited to use it, was sufficiently established. The award of damages for the injury to the garment was well within the-proof.
Present: Scott, Bischoff and MacLean, JJ.
Judgment affirmed, with costs.